ORDER
This case came before this Court in conference pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. After reviewing the record and the parties’ prebriefing statements, we proceed to decide the case at this time without further briefing or argument.
This case is before the Court on the appeal by the defendant, Richard C. Dale, II, from the Family Court’s denial of his motion to adjudge the pro se plaintiff, Sheryl A. Dale (a/k/a Sheryl A. Jones), in contempt of, and to compel her compliance with, visitation orders relative to the parties’ two children. The defendant contends that G.L.1956 § 15-5-16(d) requires that the Family Court mandate compliance with ordered visitation by both the custodial parent and the parties’ minor children, despite a strained relationship between the non-custodial parent and the teenaged children. However, the Family Court’s order is interlocutory and therefore not appeal-able. Interlocutory orders are reviewable only by way of writ of certiorari. Gardiner v. Gardiner, 821 A.2d 229, 230 n. 1 (R.I.2003) (citing Pier House Inn, Inc. v. *125421Corp., 689 A.2d 1069, 1070 (R.I.1997) (mem.)).
Accordingly, the defendant’s appeal is not properly before us, and therefore the appeal is denied and dismissed.